DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see Remarks Page 11, filed 6/16/22, with respect to the 112 rejections of Claims 1-20 have been fully considered and are persuasive.  The 112 rejections of Claims 1-20 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 11, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016164868) in view of Ogando (US 8297443) and Edmonds (US 10709105). 
Regarding Claim 1, Carroll discloses a furniture device for containing litter, comprising: a rectangular base (housing unit 200), having a plate (floor 260) and four spaced apart upright edges upon said plate (Figure 1), a water impervious liner interiorly of said upright edges and said plate (“The material used to make the panel board can include the linerboard, the moisture-repellant coating, and/or the linerboard can have moisture-repellant properties” Paragraph [00111]), a tread material upon a portion of said liner (“One or more fluted layers 238 can be contained in the first compartment 204 and can be used to trap or otherwise contain dislodged litter material” Paragraph [0039]), a separate planar rectangular lid (lid 250; “the lid 250 can lack any hinge (not shown) and can be resting on and not coupled to the housing walls” Paragraph [0024]), said lid fitting upon said four upright edges, said lid having a top surface (Figure 4), and said non-marring layer being one of felt, soft fiber, loop material, and nylon (“the interior wall 240, the lid 250, and the floor 260 can independently include materials containing cellulosic fibers … cellulosic fibers can include, but are not limited to, cotton fibers, lignocellulose fibers, pulp fibers, or any mixture thereof...” Paragraph [0044]), and wherein said device has a closed configuration (Figure 1) said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 1).
Carroll fails to disclose at least one strip of releasable fastener upon said plate opposite said edges; and at least one strip of releasable fastener upon said top surface; wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base; with said lid secured to said edges with screws.
However, Ogando teaches at least one strip of releasable fastener (144; “use of engaging members, such as adhesive strips, contact pads, hook and loop pads (e.g., Velcro), or, as in the illustrated embodiment, magnets 144” Col. 3 lines 48-51) upon said plate (panel 110) opposite said edges; and at least one strip of releasable fastener (engaging member 144) upon said top surface (lid 104; Figures 3 and 4); wherein said device has an open configuration with said lid (lid 104) positioned beneath said base (bottom plate 116) flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base (Figures 4 and 5); and, wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners (side engaging member 144 on panel 138; Figure 6) , said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable and mechanical fasteners of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Additionally, Edmonds teaches said lid secured to said edges with screws (threaded fastener 78; Figures 5 and 6; Col. 6 lines 17-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Carroll with the screws of Edmonds, in order to prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 3, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 1. Carroll further discloses the furniture device further comprising: said plate (floor 260) having a perimeter and said upright edges securing to that perimeter (Figure 1); said upright edges including two mutually parallel and spaced apart continuous lateral edges (walls 230 and 232) said longitudinal edges being perpendicular to said lateral edges (Figure 2); said lid (lid 250) fitting upon said lateral edges and said longitudinal edges opposite said plate when in said closed configuration (Figure 6); and, said lid having four corners (Figure 2).
Carroll fails to disclose two mutually parallel and spaced apart continuous longitudinal edges, and at least one aperture proximate each corner, at least one screw for each of said at least one aperture, and two strips of said releasable fastener upon said top surface, said strips being mutually parallel and spaced apart.
However, Edmonds teaches at least one aperture (threaded sockets 74) proximate each corner, at least one screw (threaded fastener 78; Figures 5 and 6) for each of said at least one aperture.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the apertures and screws of Edmonds, in order to prevent the litter box from opening and spilling causing a mess during travel.
Additionally, Ogando teaches two mutually parallel and spaced apart continuous longitudinal edges (Figure 4), two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the two strips of releasable fastener of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 5, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 3.
Carroll fails to teach the furniture device further comprising: at least one boss upon at least one of said longitudinal edges; at least one depression extending perpendicularly into said non-marring layer; wherein said at least one boss aligns and enters said at least one first depression when said device attains the closed configuration; and, wherein said at least one strip of releasable fastener of said lid cooperates with said at least one strip of releasable fastener of said plate when said device attains the open configuration.
However, Edmonds teaches the furniture device of claim 3 further comprising: at least one boss (protrusion 66) upon at least one of said longitudinal edges; at least one depression (corresponding pilot recess 68 a, 68b, 68c) extending perpendicularly into said non-marring layer; wherein said at least one boss aligns and enters said at least one first depression when said device attains the closed configuration (Figures 3 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the boss and depression of Edmonds, in order for the user to align the apertures and easily attach the lid during assembly.
Additionally, Ogando teaches wherein said at least one strip of releasable fastener (engaging member 144) of said lid (lid 104) cooperates with said at least one strip of releasable fastener (engaging member 144) of said plate (bottom plate 116) when said device attains the open configuration (Figures 4 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable fastener in an open position of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly
Regarding Claim 6, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 5.
Carroll fails to teach the furniture device further comprising: each of said longitudinal edges having one of said depressions, said depressions locating mutually diagonally; and, two of said bosses also locating mutually diagonally wherein said lid cooperates with said upright edges as said bosses align with said depressions as said device attains the closed configuration.
However, Edmonds teaches the furniture device further comprising: each of said longitudinal edges having one of said depressions (corresponding pilot recess 68 a, 68b, 68c), said depressions locating mutually diagonally (Figure 5); and, two of said bosses (protrusion 66) also locating mutually diagonally (Figure 3) wherein said lid cooperates with said upright edges as said bosses align with said depressions as said device attains the closed configuration (Figures 3 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the multiple diagonal bosses and depressions of Edmonds, in order for the user to properly align the apertures and easily attach the lid during assembly.
Regarding Claim 8, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 3. Carroll further discloses the furniture device further comprising: said longitudinal edges (walls 210 and 220) and said lateral edges (walls 230 and 232) each joining tightly to said plate; and wherein said device is adapted to prevent litter entering between said longitudinal edges, said lateral edges, and said plate (Figure 2).
Regarding Claim 11, Carroll discloses a furniture device for containing litter, comprising: a rectangular, water impervious base (housing unit 200), said base having a plate (floor 260) and four spaced apart upright edges upon said plate (walls 210, 220, 230, 232), said plate and said upright edges being of single piece construction (“The housing unit 200, including the plurality of housing walls 210, 220, 230, 232, the fluted layer 238, the interior wall 240, the lid 250, and/or the floor 260, can be formed from a single piece of material or formed from multiple pieces” Paragraph [0060]), a separate planar rectangular lid (lid 250; “the lid 250 can lack any hinge (not shown) and can be resting on and not coupled to the housing walls” Paragraph [0024]), said lid fitting upon said four upright edges (Figure 4), and an opposite non-marring layer (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]), said upright edges extending around said plate forming a perimeter, said upright edges being mutually perpendicular to said plate, said upright edges including two mutually parallel and spaced apart continuous lateral edges (walls 230 and 232) said longitudinal edges being perpendicular to said lateral edges (Figure 2); and, wherein said device has a closed configuration (Figure 1) with said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 1).
Carroll fails to disclose at least one strip of releasable fastener upon said plate opposite said edges; said lid having a top surface and at least one strip of releasable fastener upon said top surface; and two mutually parallel and spaced apart continuous longitudinal edges, wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base; with said lid secured to said edges with screw.
However, Ogando teaches at least one strip of releasable fastener upon said plate opposite said edges (144; “use of engaging members, such as adhesive strips, contact pads, hook and loop pads (e.g., Velcro), or, as in the illustrated embodiment, magnets 144” Col. 3 lines 48-51); said lid having a top surface and at least one strip of releasable fastener (engaging member 144) upon said top surface (lid 104; Figures 3 and 4); two mutually parallel and spaced apart continuous longitudinal edges (Figure 4); wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said at least one strip of releasable fastener of said top surface engaging said at least one strip of releasable fastener of said base and said non-marring layer positioned away from said base (Figure 5); and, wherein said device has a closed configuration with said lid secured to said edges with mechanical fasteners, said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable and mechanical fasteners of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Additionally, Edmonds teaches said lid secured to said edges with screws (threaded fastener 78; Figures 5 and 6; Col. 6 lines 17-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Carroll with the screws of Edmonds, in order to prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 14, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 11. Carroll further discloses said non-marring layer being one of felt, soft fiber, loop material, and nylon (“the interior wall 240, the lid 250, and the floor 260 can independently include materials containing cellulosic fibers … cellulosic fibers can include, but are not limited to, cotton fibers, lignocellulose fibers, pulp fibers, or any mixture thereof...” Paragraph [0044]).
Carroll fails to disclose the furniture device further comprising: said lid having four corners and at least one aperture proximate each corner, at least one screw for each of said at least one aperture, and two strips of said releasable fastener upon said top surface, said strips being mutually parallel and spaced apart.
However, Edmonds teaches the furniture device further comprising: said lid having four corners and at least one aperture (threaded sockets 74) proximate each corner, at least one screw for each of said at least one aperture (threaded fastener 78; Figures 5 and 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the apertures and screws of Edmonds, in order to prevent the litter box from opening and spilling causing a mess during travel.
Additionally, Ogando teaches two strips of releasable fastener upon said top surface, said strips being mutually parallel and spaced apart (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the two strips of releasable fastener of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 15, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 11. Carroll further discloses the furniture device further comprising: said lid fitting upon said lateral edges and said longitudinal edges opposite said plate when said device attains its closed configuration (Figure 4); wherein said lid connects to said base in the closed configuration of said device (Figure 4), and is adapted to prevent litter escaping from said device; wherein said base is adapted to prevent litter escaping from said base (Figures 3 and 4).
Carroll fails to disclose said lid having four corners and at least one aperture proximate each corner, at least one screw for each of said at least one aperture, and two strips of said releasable fastener upon said top surface, said strips being mutually parallel and spaced apart; and said plate having two strips of said releasable fastener in registration with said strips of releasable fastener of said lid wherein said strips of said lid engage said strips of said plate in the open configuration of said device.
However, Edmonds teaches said lid having four corners and at least one aperture (threaded sockets 74) proximate each corner, at least one screw for each of said at least one aperture (threaded fastener 78; Figures 5 and 6),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the apertures and screws of Edmonds, in order to prevent the litter box from opening and spilling causing a mess during travel.
Additionally, Ogando teaches two strips of releasable fastener upon said top surface (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3), said strips being mutually parallel and spaced apart and said plate having two strips of said releasable fastener (“optionally two, pair(s) of magnets 144” Col. 4 line 54; Figure 3) in registration with said strips of releasable fastener of said lid wherein said strips of said lid engage said strips of said plate in the open configuration of said device (Figure 5);.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the two strips of releasable fastener of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Regarding Claim 16, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 11. Carroll further discloses the furniture device further comprising: each of said longitudinal edges (walls 210 and 220) merging with both of said lateral edges (walls 230 and 232) defining two spaced apart corners, said device thus having four corners; said corners being continuous; and said longitudinal edges and said lateral edges extending continuously upward from said plate (Figures 2 and 4).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Carroll as applied to claims 1 and 11 above, and further in view of Sweetman (US 2014/0152163), Callan (US 2008/0022938), and Auble (US 2014/0053784).
Regarding Claim 2, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 11. Carroll further discloses the furniture device further comprising: said plate (floor 260) having a perimeter and said upright edges securing to said perimeter; said upright edges being mutually perpendicular to said plate (Figure 1), said upright edges including two mutually parallel and spaced apart lateral edges (walls 230 and 232) and two mutually parallel and spaced apart longitudinal edges (walls 210 and 220), said longitudinal edges being perpendicular to said lateral edges (Figure 2); a handle (“although not shown, the handles can be disposed on an outer surface of the housing walls” Paragraph [0064]) extending outwardly from one of said longitudinal edges.
Carroll fails to disclose a removable holder having a releasable connection to one of said longitudinal edges, said holder adapted to receive hand tools and supplies for pet care; a ramp having its height proportional to that of a lateral edge, another portion of tread material, and at least one further strip of releasable fastener positioned opposite the tread material.
However, Sweetman teaches a removable holder (drawer 220) having a releasable connection to one of said longitudinal edges (threaded screws 520; Figure 10), said holder adapted to receive hand tools and supplies for pet care (storage space 280).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the removable holder of Sweetman, in order to allow the user to have a convenient place to store related tools while decreasing clutter.
Additionally, Callan teaches a ramp (ramp element 74) having its height proportional to that of a lateral edge (Figure 3), another portion of tread material (perforations or slots 76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the treaded ramp of Callen, in order for smaller animals or animals of old age to easily access the litter without injury.
Additionally, Auble teaches a ramp (ramp 52), at least one further strip of releasable fastener positioned opposite the tread material of the ramp (“hook and loop fasteners or some other suitable arrangement that can be used to secure the material to the ramp 52…can be secured to the ramp (e.g., the bottom surface of the ramp) using hook and loop fasteners,” Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the ramp with fasteners on the opposite side of the tread as taught by Auble, in order to keep the ramp in place while the cat moves on top of it to avoid accidental injury.
Regarding Claim 12, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 11. Carroll further discloses the furniture device further comprising: a handle extending outwardly from one of said longitudinal edges (“although not shown, the handles can be disposed on an outer surface of the housing walls” Paragraph [0064]).
Carroll fails to disclose a removable holder having a releasable connection to one of said longitudinal edges, said holder is adapted to receive hand tools and supplies for pet care; and a ramp having its height proportional to that of a lateral edge, another portion of tread material, and at least one further strip of releasable fastener positioned opposite the tread material.
However, Sweetman teaches a removable holder (drawer 220) having a releasable connection to one of said longitudinal edges (threaded screws 520; Figure 10), said holder adapted to receive hand tools and supplies for pet care (storage space 280).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the removable holder of Sweetman, in order to allow the user to have a convenient place to store related tools while decreasing clutter.
Additionally, Callan teaches a ramp (ramp element 74) having its height proportional to that of a lateral edge (Figure 3), another portion of tread material (perforations or slots 76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the treaded ramp of Callen, in order for smaller animals or animals of old age to easily access the litter without injury.
Additionally, Auble teaches a ramp (ramp 52), at least one further strip of releasable fastener positioned opposite the tread material of the ramp (“hook and loop fasteners or some other suitable arrangement that can be used to secure the material to the ramp 52…can be secured to the ramp (e.g., the bottom surface of the ramp) using hook and loop fasteners,” Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the ramp with fasteners on the opposite side of the tread as taught by Auble, in order to keep the ramp in place while the cat moves on top of it to avoid accidental injury.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Carroll as applied to claim 2 above, and further in view of Askinasi (GB 2470646).
Regarding Claim 4, Modified Carroll teaches the furniture device of Claim 2.
Carroll fails to disclose the furniture device further comprising: at least one lateral edge extender (51) separate from at least one longitudinal edge extender (50); said at least one lateral edge extender having a releasable screw connection to one of said lateral edges opposite said plate said at least one longitudinal edge extender having a releasable screw connection to one of said longitudinal edges opposite said plate and said at least one lateral edge extender being coplanar with said lateral edge; and said at least one longitudinal edge extender being coplanar with said longitudinal edge; wherein a longitudinal edge extender mechanically connects using a screw to an adjacent lateral edge extender; and, wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base.
However, Askinasi teaches the furniture device further comprising: at least one lateral edge extender (sidewall extender 24) separate from at least one longitudinal edge extender (sidewall extenders 22 and 26; separated by corner piece 40; Figure 1); said at least one lateral edge extender having a releasable screw connection to one of said lateral edges opposite said plate said at least one longitudinal edge extender having a releasable screw connection to one of said longitudinal edges opposite said plate (“Sidewalls 14, 16 and 18 may have slot 42 for receiving sidewall extensions 22,24 and 26… Alternatively, screws can be used from the bottom of base 11 to hold the sidewall extensions in slot 42.” Page 8 Paragraph 1) and said at least one lateral edge extender being coplanar with said lateral edge; and said at least one longitudinal edge extender being coplanar with said longitudinal edge (Figure 1); wherein a longitudinal edge extender mechanically connects using a screw to an adjacent lateral edge extender (“Sidewall extension corner pieces 40 may be attached through clips, pressure fit, prongs, screws, sliding engagement or any other known methods of connecting two pieces.” Page 7 Paragraph 2); and, wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lateral and longitudinal edges of Carroll with the edge extenders of Askinasi, in order to further prevent the cat from flinging litter outside of the box and making a mess and to have modified the edge extenders to be coplanar with the edges, in order to prevent waste from leaking out between any cracks, since  it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Carroll as applied to claim 8 above, and further in view of Cortez (US 2006/0102092).
 Regarding Claim 9, Carroll in view of Ogando and Edmonds teaches the furniture device of Claim 8. Carroll further discloses the non-marring layer being one of felt, soft fiber, loop material, and nylon (“the interior wall 240, the lid 250, and the floor 260 can independently include materials containing cellulosic fibers … cellulosic fibers can include, but are not limited to, cotton fibers, lignocellulose fibers, pulp fibers, or any mixture thereof...” Paragraph [0044]).
Carroll fails to disclose the furniture device further comprising: adhesive joining said longitudinal edges and said lateral edges to said plate; a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; said bead of caulk being within said liner, said longitudinal edges and said lateral edges.
However, Cortez teaches the furniture device further comprising: adhesive joining said longitudinal edges and said lateral edges to said plate (“gluing, stapling or with any other affixing means to attach them together” Paragraph [0038]); a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; said bead of caulk being within said liner, said longitudinal edges and said lateral edges (“joints of the base can also be sealed or caulked using a water-proof sealant.” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate and longitudinal and lateral edges of Carroll with the adhesive and caulk of Cortez, in order to further seal the box and prevent leakage onto the floor outside of the box.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016164868) in view of Ogando (US 8297443), Edmonds (US 10709105), Sweetman (US 2014/0152163), Callan (US 2008/0022938), Auble (US 2014/0053784), Askinasi (GB 2470646), and Cortez (US 2006/0102092)
 Regarding Claim 19, Carroll discloses a furniture device for containing litter, comprising: a rectangular base (housing unit 200), having a plate (floor 260) and four spaced apart upright edges upon said plate (Figure 1), a water impervious liner interiorly of said upright edges and said plate (“The material used to make the panel board can include the linerboard, the moisture-repellant coating, and/or the linerboard can have moisture-repellant properties” Paragraph [00111]), a tread material upon a portion of said liner (“One or more fluted layers 238 can be contained in the first compartment 204 and can be used to trap or otherwise contain dislodged litter material” Paragraph [0039]), a separate planar rectangular lid  (lid 250; “the lid 250 can lack any hinge (not shown) and can be resting on and not coupled to the housing walls” Paragraph [0024]), generally a planar rectangle, said lid fitting upon said four upright edges (Figure 4), and an opposite non-marring layer (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]), and, wherein said device has a closed configuration (Figure 1), said top surface of said lid being outwardly from said edges, and said lid being flush with said upright edges (Figure 1), said plate (floor 260) having a perimeter and said upright edges securing to that perimeter; said upright edges being mutually perpendicular to said plate (Figure 1), said upright edges including two mutually parallel and spaced apart continuous lateral edges (walls 230 and 232) said longitudinal edges being perpendicular to said lateral edges (Figure 2), said lid fitting upon said lateral edges and said longitudinal edges opposite said plate when in said closed configuration (Figure 4), a handle extending outwardly from one of said longitudinal edges (“although not shown, the handles can be disposed on an outer surface of the housing walls” Paragraph [0064]); said non-marring layer being one of felt, soft fiber, loop material, and nylon (“the lid 250, and the floor 260 can independently include one or more plastics, cellulosic fibers, or a mixture thereof.” Paragraph [0043]); said longitudinal edges (walls 210 and 220) and said lateral edges (walls 230 and 232) each joining tightly to said plate wherein said device is adapted to prevent litter entering between said longitudinal edges, said lateral edges and said plate (Figure 2).
Carroll fails to disclose two strips of releasable fastener upon said plate opposite said edges; said lid having a top surface and two strips of releasable fastener upon said top surface; wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said two strips of releasable fastener of said top surface engaging said two strips of releasable fastener of said base and said opposite layer positioned away from said base; said lid secured to said edges with screw, two mutually parallel and spaced apart continuous longitudinal edges, a removable holder having a releasable connection to one of said longitudinal edges, said removable holder is adapted to receive hand tools and supplies for pet care; a ramp having its height proportional to that of a lateral edge, another portion of tread material, and two further strips of releasable fastener positioned opposite the tread material; said lid having four corners and at least one aperture proximate each corner, at least one screw for each of said at least one aperture, and said lid having two depressions extending perpendicularly into said non-marring layer and locating mutually diagonally, at least one lateral edge extender and at least one longitudinal edge extender; said at least one lateral edge extender having a screw connection to one of said lateral edges opposite said plate and said at least one lateral edge extender being coplanar with said lateral edge; said at least one longitudinal edge extender having a screw connection to one of said longitudinal edges opposite said plate and said at least one longitudinal edge extender being coplanar with said longitudinal edge; wherein a longitudinal edge extender connects by screws to an adjacent lateral edge extender; wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base; at least one boss upon at least one of said longitudinal edges, wherein said at least one boss aligns and enters one of said depressions when said device attains the closed configuration as said lid aligns with said upright edges; adhesive joining said longitudinal edges and said lateral edges to said plate; a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; and, said bead of caulk being within said liner, said longitudinal edges, and said lateral edges.
However, Ogando teaches two strips of releasable fastener upon said plate opposite said edges (engaging member 144); said lid having a top surface and two strips of releasable fastener upon said top surface (engaging member 144 on lid 104); wherein said device has an open configuration with said lid positioned beneath said base flush with said plate and said two strips of releasable fastener of said top surface engaging said two strips of releasable fastener of said base and said non-marring layer positioned away from said base (Figure 5); two mutually parallel and spaced apart continuous longitudinal edges (Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lid of Carroll with the releasable and mechanical fasteners of Ogando, in order to provide a secure arrangement for the lid in an open configuration and for cleaning the litterbox assembly, and prevent the litter box from opening in the closed configuration, and spilling during travel.
Additionally, Edmonds teaches said lid secured to said edges with screws (threaded fastener 78; Figures 5 and 6; Col. 6 lines 17-19), said lid having four corners and at least one aperture proximate each corner (threaded sockets 74), at least one screw (threaded fastener 78; Col. 6 lines 17-19) for each of said at least one aperture (Figures 5 and 6), and said lid having two depressions  (corresponding pilot recess 68 a, 68b, 68c) extending perpendicularly into said non-marring layer and locating mutually diagonally (Figure 5), at least one boss (protrusion 66) upon at least one of said longitudinal edges (Figure 3), wherein said at least one boss aligns and enters one of said depressions when said device attains the closed configuration as said lid aligns with said upright edges (Figures 3 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the boss and depression, and apertures and screws of Edmonds, in order for the user to align the apertures and easily attach the lid during assembly, and keep the lid in place during travel to prevent spills.
Additionally, Sweetman teaches a removable holder (drawer 220) having a releasable connection to one of said longitudinal edges (threaded screws 520; Figure 10), said holder is adapted to receive hand tools and supplies for pet care (storage space 280).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the removable holder of Sweetman, in order to allow the user to have a convenient place to store related tools while decreasing clutter.
Additionally, Callan teaches a ramp (ramp element 74) having its height proportional to that of a lateral edge (Figure 3), another portion of tread material (perforations or slots 76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Ogando with the ramp of Callen, in order for smaller animals or animals of old age to easily access the litter without injury.
Additionally, Auble teaches at least one further strip of releasable fastener positioned opposite the tread material (“hook and loop fasteners or some other suitable arrangement that can be used to secure the material to the ramp 52…can be secured to the ramp (e.g., the bottom surface of the ramp) using hook and loop fasteners,” Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the furniture device of Carroll with the ramp with fasteners on the opposite side of the tread as taught by Auble, in order to keep the ramp in place while the cat moves on top of it to avoid accidental injury.
Additionally, Askinasi teaches at least one lateral edge extender (sidewall extender 24) and at least one longitudinal edge extender (sidewall extenders 22 and 26); said at least one lateral edge extender having a screw connection to one of said lateral edges opposite said plate and said at least one lateral edge extender being coplanar with said lateral edge  (“Sidewalls 14, 16 and 18 may have slot 42 for receiving sidewall extensions 22,24 and 26… Alternatively, screws can be used from the bottom of base 11 to hold the sidewall extensions in slot 42.” Page 8 Paragraph 1; Figure 1); said at least one longitudinal edge extender having a screw connection to one of said longitudinal edges opposite said plate and said at least one longitudinal edge extender being coplanar with said longitudinal edge  (“Sidewalls 14, 16 and 18 may have slot 42 for receiving sidewall extensions 22,24 and 26… Alternatively, screws can be used from the bottom of base 11 to hold the sidewall extensions in slot 42.” Page 8 Paragraph 1; Figure 1); wherein a longitudinal edge extender connects by screws to an adjacent lateral edge extender (“Sidewall extension corner pieces 40 may be attached through clips, pressure fit, prongs, screws, sliding engagement or any other known methods of connecting two pieces.” Page 7 Paragraph 2); wherein said at least one lateral edge extender and said at least one longitudinal edge extender cooperate with said base to increase litter retained within said base (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lateral and longitudinal edges of Carroll with the edge extenders of Askinasi, in order to further prevent the cat from flinging litter outside of the box and making a mess and to have modified the edge extenders to be coplanar with the edges, in order to prevent waste from leaking out between any cracks, since  it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Additionally, Cortez teaches adhesive joining said longitudinal edges and said lateral edges to said plate (“gluing, stapling or with any other affixing means to attach them together” Paragraph [0038]); a bead of caulk interiorly of said longitudinal edges joining to said plate, interiorly of said lateral edges joining to said plate, and interiorly of said longitudinal edges abutting said lateral edges; and, said bead of caulk being within said liner, said longitudinal edges and said lateral edges (“joints of the base can also be sealed or caulked using a water-proof sealant.” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate and longitudinal and lateral edges of Carroll with the adhesive and caulk of Cortez, in order to further seal the box and prevent leakage onto the floor outside of the box.

Response to Arguments
Applicant’s arguments filed 6/16/22 with respect to claim 1-6, 8-9, 11-12, 14-16, and 19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Remarks page 11 and 12, applicant amended claims 1, 11, 13, and 16 in regards to the separate lid. Examiner has clarified the rejection to teach the amended limitation.
Regarding Remarks page 12, applicant amended claims 2, 10, 12, and 19 in regards to the removable mounting. This limitation is now taught by the new reference Sweetman (US 2014/0152163) as shown in the currently presented rejection above.
Regarding Remarks page 13, applicant amended claims 4 and 19 in regards to the edge extenders. This limitation is now taught by the new reference Askinasi (GB 2470646) as shown in the currently presented rejection above.
Regarding Remarks page 13, applicant amended claims 1, 3, 4, 11, 14, 15, and 19 in regards to the mechanical fasteners. Examiner has clarified the rejection to teach the amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642